LbaeNed, P. J.:
The affidavit of Grove Webster, used on this motion, states positively that at the time of the occurrence and of the commencement of the action he was the chief fiscal officer of the city of Kingston. There is no affidavit denying this. He further states that he was the treasurer; which word would itself seem (unless some contrary proof were given) to indicate that he was the chief fiscal officer. At any rate, the fact is not disputed on the affidavit. And if we look at the charter, chapter 150, Laws of 1872, we find the authority for the appointment of a treasurer, and we find no other person who can be called the chief fiscal officer. I do not think that to make section 3245 of the Code of Civil Proceedure applicable it is necessary that the officer be denominated “ chief fiscal officer.” Those words are descriptive and in this case they describe the treasurer of Kingston. Hence under Baine v. City of Rochester (85 N. Y., 523), it is of no consequence that this officer was not authorized to adjust the claim That case decides this.
Order should be reversed, with ten dollars costs and printing disbursements and motion denied, with ten dollars costs.
BoaedmaN, J., concurred.